                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

 UNITED STATES OF AMERICA,                       )
                                                 )
                       Plaintiff,                )
                                                 )
 v.                                              )              No. 3:20-CR-21-TAV-DCP
                                                 )
                                                 )
 ANMING HU,                                      )
                                                 )
                       Defendants.               )


                                MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28

 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

 District Court as may be appropriate. This case came before the Court on April 30, 2020, for a

 pretrial conference, pursuant to the Classified Information Procedures Act (“CIPA”), 18 U.S.C.

 App. III § 2, and motion hearing on Defendant Anming Hu’s Motion to Continue [Doc. 19], filed

 on March 27, 2020.1 Assistant United States Attorneys Casey Thomas Arrowood and Frank M.

 Dale, Jr., appeared on behalf of the Government. Attorney A. Philip Lomonaco represented

 Defendant Anming Hu, who was also present.

        AUSA Arrowood stated that the Government moved for a pretrial conference pursuant to

 § 2 of CIPA for several reasons, one being to put the Court and the Defendant on notice that this

 case involves classified information. He stated that after conducting a review of the classified

 information in this case, the Government has identified thirty (30) documents, which it has

 requested be declassified. AUSA Arrowood stated he expects to be able to provide these thirty


 1
  The Court also addressed the Defendant’s Motion for Change of Bond Conditions [Doc. 23],
 which is addressed in a separate Order.



Case 3:20-cr-00021-TAV-DCP Document 27 Filed 05/06/20 Page 1 of 6 PageID #: 126
 documents to the defense by May 15, 2020. He said a number of other documents will remain

 classified and subject to CIPA. He proposed filing a motion under § 4 of CIPA to prevent the

 disclosure of the classified information by July 1, 2020. He said the Government would be

 attaching a declaration, discussing the damage to national security from disclosure of the

 classified information, and it would take some time to obtain this declaration from the

 appropriate official.

        Mr. Lomonaco stated that § 4 of CIPA requires the Court to evaluate whether the

 Government has made a “sufficient showing,” before permitting the Government to shield

 relevant information from discovery. Mr. Lomonaco said Defendant Hu did not work with

 classified information, and the defense disagrees with the withholding of relevant information.

 He stated the theory underlying the Defendant’s defense is that he is being prosecuted because he

 is Chinese. Mr. Lomonaco asked the Court to evaluate objectively the relevance and usefulness

 of the information the Government seeks to withhold. The Court noted that CIPA provides

 procedures for the Court to evaluate information the Government seeks to withhold because it is

 classified, that the Court would fully comply with CIPA, and that the Defendant would be given

 an opportunity to share the defense theory with the Court ex parte.

        In his motion to continue, the Defendant asks [Doc. 19] the Court to extend the March 31

 motion deadline at least to May 4, 2020. He notes that the requested extension will require a

 continuance of the May 5 trial date, to which the Government does not object. The Defendant

 relates that this case involves several novel issues and that the complexity of the case requires

 additional research on the part of defense counsel. The Defendant contends that the procedures

 relating to classified information also require more time in this case and that additional motion

 practice may be necessary in relation to that information. Finally, the Defendant contends that



                                                 2

Case 3:20-cr-00021-TAV-DCP Document 27 Filed 05/06/20 Page 2 of 6 PageID #: 127
 restrictions on public gatherings due to COVID-19 may factor into the timing of this case. The

 motion relates that both parties agree the ends of justice served by a continuance outweigh the

 interests of the public and the Defendant in a speedy trial.

        The Court discussed a new schedule with the parties.          AUSA Arrowood said the

 Government has turned over all discovery in this case, with the exception of the classified

 information and the thirty documents that are being declassified and disclosed by May 15. Mr.

 Lomonaco stated that he intends to request additional discovery, but he will seek this information

 from the Government before filing a motion. He stated the Defendant intends to file several

 pretrial motions based on the information he has received or hopes to obtain. Mr. Lomonaco

 agreed that he could file pretrial motions, except for any motions relating to CIPA, within two

 weeks of receiving the remaining discovery on May 15. The parties agreed on a new trial date of

 December 1, 2020.

        First, the Court observes that the May 5, 2020 trial date in this case must be continued

 pursuant to the Standing Orders of this Court. On March 16, 2020, Chief United States District

 Judge Pamela L. Reeves entered Standing Order 20-06, which provides as follows:

                         Given that the World Health Organization has declared the
                Coronavirus Disease 2019 (COVID-19) a pandemic, that the
                Governor of the State of Tennessee has declared a public health
                emergency throughout the state in response to the spread of
                COVID-19 and given that the Centers for Disease Control and
                Prevention and other public health authorities have advised the
                taking of precautions to reduce the possibility of exposure to the
                virus and slow the spread of the disease, it is hereby ORDERED
                that, effective immediately:

                     ....

                 2. Subject to any exceptions identified [in this Order], all
                    civil and criminal jury trials scheduled to commence from
                    March 16, 2020 through April 24, 2020, before any
                    district or magistrate judge in any division in the Eastern

                                                   3

Case 3:20-cr-00021-TAV-DCP Document 27 Filed 05/06/20 Page 3 of 6 PageID #: 128
                    District of Tennessee are CONTINUED, except as
                    otherwise ordered by the presiding judge. . . . .

                 3. With regard to criminal jury trials, due to the Court’s
                    reduced ability to obtain an adequate spectrum of jurors
                    and the effect of the above public health
                    recommendations on the availability of counsel and Court
                    staff to be present in the courtroom, the risks posed to the
                    jurors and the public, the time period of the continuances
                    implemented by this Order will be excluded under the
                    Speedy Trial Act, as the Court specifically finds that the
                    ends of justice served by ordering the continuances
                    outweigh the best interests of the public and any
                    defendant’s right to a speedy trial, pursuant to 18 U.S.C. §
                    3161(h)(7)A).

 E.D.TN. SO-20-06. On April 15, 2020, Chief Judge Reeves issued Standing Order 20-11,

 extending the April 24 deadline in SO-20-06 to May 4, 2020, because “the COVID-19 pandemic

 continues and . . . the Governor of Tennessee has extended the state-wide “Stay-At-Home” order

 through May 1, 2020[.]” On April 24, 2020, Chief Judge Reeves extended the May 4 deadline to

 May 30, 2020, in Standing Order 20-12, based upon the continuation of the COVID-19

 pandemic and “guidance from the CDC as well as federal, state, and local public health

 authorities[.]” Thus, the trial of this case cannot occur on May 5, 2020.

        Moreover, the Court finds the Defendant’s motion to continue the motion deadline and

 trial to be unopposed by the Government and well-taken. The Court finds that the ends of justice

 served by granting a continuance outweigh the interest of the Defendant and the public in a

 speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court finds that this case involves novel legal

 issues, to include information that the Government seeks to withhold from discovery under the

 CIPA, such that “it is unreasonable to expect preparation for pretrial proceedings or for the trial

 itself within the time limits established by” the Speedy Trial Act. 18 U.S.C. § 3161(h)(7)(B)(ii).

 The Court first addressed the Defendant’s Motion to Continue at a pretrial conference on April



                                                  4

Case 3:20-cr-00021-TAV-DCP Document 27 Filed 05/06/20 Page 4 of 6 PageID #: 129
 16, 2020, but found that it could not set a schedule or a new trial date in this case, until it had

 more information about the Government’s CIPA motion. Litigation of that motion and issues

 relating to classified information will take at least four months. Thus, the Court finds this case to

 be complex for speedy trial purposes. Id.

        Additionally, the Court finds that defense counsel will be receiving additional discovery

 on May 15, 2020, and needs time to prepare and file pretrial motions, to confer with Defendant

 Hu, and to prepare the case for trial. The Court finds that litigation of the issues relating to

 classified information and the remaining trial preparations cannot take place in less than seven

 months. Thus, the Court finds that without a continuance, counsel would not have the reasonable

 time necessary to prepare for trial, even proceeding with due diligence. See 18 U.S.C. §

 3161(h)(7)(B)(iv).

        Accordingly, the motion to continue [Doc. 19] is GRANTED. The trial of this case is

 reset to December 1, 2020. The Court finds that all the time between the filing of the motion on

 March 27, 2020, and the new trial date of December 1, 2020, is fully excludable time under the

 Speedy Trial Act for the reasons set forth herein. See 18 U.S.C. § 3161(h)(1)(D) & -(7)(A)-(B);

 E.D.TN SO-20-06, E.D.TN SO-20-11, E.D.TN SO-20-12. The Court also set a new schedule in

 this case, which is stated in detail below. Accordingly, it is ORDERED as follows:


           (1) The motion to continue [Doc. 19] is GRANTED;

           (2) The trial of this matter is reset to commence on
               December 1, 2020, at 9:00 a.m., before the Honorable Thomas A.
               Varlan, United States District Judge;

           (3) All time between the filing of the motion on March 27, 2020, and
               the new trial date of December 1, 2020, is fully excludable time
               under the Speedy Trial Act for the reasons set forth herein;

           (4) This case is declared to be COMPLEX for purposes of the Speedy
               Trial Act;

                                                  5

Case 3:20-cr-00021-TAV-DCP Document 27 Filed 05/06/20 Page 5 of 6 PageID #: 130
           (5) The new deadline for filing pretrial motions not related to
               classified information is June 15, 2020. Responses to pretrial
               motions are due on or before July 6, 2020;

           (6) The Government’s deadline for filing its ex parte motion pursuant
               to § 4 of the CIPA is July 1, 2020. The Defendant may file an ex
               parte statement of his defense theories by this same date;2

           (7) The parties shall appear before the undersigned on July 15, 2020,
               at 1:30 p.m., for a motion hearing on all pending motions not
               related to CIPA;

           (8) The Court intends to schedule an ex parte hearing on the
               Government’s § 4 motion in August 2020. The date and time for
               this hearing will be set at a later time;

           (9) The deadline for concluding plea negotiations and providing
               reciprocal discovery is extended to November 2, 2020;

           (10) Motions in limine must be filed no later than November 16, 2020;

           (11) The final pretrial conference will take place before the undersigned
                on November 17, 2020, at 1:30 p.m.; and

           (12) Requests for special jury instructions with appropriate citations to
                authority pursuant to Local Rule 7.4. shall be filed on or before
                November 20, 2020.

        IT IS SO ORDERED.
                                              ENTER:


                                              Debra C. Poplin
                                              United States Magistrate Judge




 2
   At the pretrial conference on April 16, 2020, the Defendant asked to file an ex parte proffer of
 his defense theories for the Court to consider in relation to the Government’s § 4 motion. The
 Government maintained that CIPA does not address an ex parte statement by the defense but that
 it does not object to an ex parte statement by the Defendant in this case.


                                                 6

Case 3:20-cr-00021-TAV-DCP Document 27 Filed 05/06/20 Page 6 of 6 PageID #: 131
